          Case: 3:18-cr-00146-jdp Document #: 12 Filed: 11/26/18 Page 1 of 1




                              U.S. Department of Justice
                                                                                          Telephone 608/264-5158
                              Scott C. Blader                                                  TTY 608/264-5006

                              United States Attorney                       Administrative Facsimile 608/264-5183
                                                                            Civil Division Facsimile 608/264-5724
                              Western District of Wisconsin             Criminal Division Facsimile 608/264-5054

 Address:
 222 West Washington Avenue
 Suite 700
 Madison, Wisconsin 53703

                                        November 26, 2018

Joseph Bugni
Federal Defender Services of Wisconsin, Inc.
22 East Mifflin Street
Suite 1000
Madison, WI 53703

        Re:       United States of America v. Peter Jewell-Riegel
                  Case No: 18-cr-00146-jdp

Dear Mr. Bugni:

       Enclosed please find a disc containing additional discovery in this case (Bates
Nos. 1220 - 1618). The disc is password protected. My colleague, Lisa Pierce, will
email you the password for the enclosed disc.

       If you have any questions regarding this matter, please do not hesitate to contact
me at (608) 264-5158.

                                                   Very truly yours,

                                                   SCOTT C. BLADER
                                                   United States Attorney

                                                   By:        /s/

                                                   ELIZABETH ALTMAN
                                                   Assistant United States Attorney
